Rothrock, J.
Errors are assigned by appellant, and it is assumed that the cause i§ here for trial only on the legal errors duly presented. The question as to whether appellants are entitled to trial anew is not presented, as the record does not disclose whether the evidence was ordered by the court below to be reduced to writing, or that any motion was made with the view of having the case so tried. Code, Sec. 2742. The action was tried by the court, and the finding has the effect of a special verdict. Code, Sec. 2743.
The evidence shows that the written contract for building the vault was .made by the defendant Ransom and A. Waulbaum, and. that immediately after the contract was made, Waulbaum assigned it to the plaintiff. Ransom refused to *379liave the contract drawn with Chapman as a party, and objected to its assignment to him. Waulbaum alleged as a reason for making the assignment, that.he was in debt and could not hold the contract in his own name. Waulbanm was at the time largely indebted, and Chapman was not present when the contract was made, but afterwards came to Burlington, and was present most of the time until the work was completed.
We are satisfied, upon an examination of the evidence, that Waulbaum made the assigmment of the contract to protect himself against his creditors, and that Chapman, when he took the assignment, knew this fact. It is claimed by Chapman that Waulbaum was largely indebted to him, and that he took the assignment with an honest intent to secure his own claim or a part of it.
1. fraud: asciSítract!'oi The business relations between Waulbaum and Chapman are shown by Chapman’s testimony to have been quite intimate, and the court below might fairly have found that their relation was such that Chapman was in no danger of loss, and that he took this assignment for the purpose of aiding Waulbaum in hindering other creditors from collecting their claims.
If he did so with this intent, the assignment was void as to Waulbaum’s creditors, and Chapman could take nothing under it, not even what he may have paid for labor and materials. If his object was to hinder or delay the creditors of Waulbaum, the law regards the assignment as void, and Waulbaum’s creditors are entitled to whatever is due from Eansom. Kerr on Fraud and Mistake, 200, and authorities there cited.
It is not our purpose to review the evidence on the question of Chapman’s fraudulent intent in taking the assignment of the contract. It is enough to say that the court below, having heard all the testimony as it fell from the lips of the witnesses, found the assignment to be void for fraud, and we are not prepared to say that the finding is so manifestly against the evidence as to indicate passion or prejudice.
Affirmed.